Citation Nr: 1802132	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-12 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 (2017) for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  RO jurisdiction has since moved to Montgomery, Alabama.  

The Veteran appeared before the undersigned at an August 2017 Board hearing held via videoconferencing technology and stated on the record that he was withdrawing his appeal.  


FINDING OF FACT

At his Board hearing in August 2017, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal was requested for the issue involving a temporary total rating for his left shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 for a left shoulder disability.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

At his August 2017 Board hearing before the undersigned, the Veteran stated on the record that he is withdrawing his appeal as to the issue of entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 for a left shoulder disability.  His request for withdrawal was reduced to writing in the hearing transcript.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal seeking entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 for a left shoulder disability is dismissed.



____________________________________________
	S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


